—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Goldstein, J.), dated October 6, 1993, which granted the plaintiffs application for counsel fees of $7,500.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in awarding $7,500 in counsel fees to the plaintiff based upon the superior financial position of the defendant and all of the circumstances of the case (see, De Cabrera v Cabrera-Rosete, 70 NY2d 879, 881; Cinnamond v Cinnamond, 203 AD2d 229, 230; Maimon v Maimon, 178 AD2d 635; Hackett v Hackett, 147 AD2d 611, 613). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.